DETAILED ACTION
1.	This office action is in response to RCE filed on 03/11/2021. Claims 1-48 have been canceled. Claims 49 and 61 have been amended. Claims 49-68 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 02/02/2021 have been fully considered Applicant’s arguments with respect to claim(s) 49 and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 48-51, 54-61, and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Li et Pub. No. 2017/0064330 in view of De Vleeschauwer et al. Pub. No. 2013/0101017.



What is z-buffering? - Computer Hope
www.computerhope.com › Dictionary › Z – Definitions : Z-buffering, also known as depth buffering, is a technique in computer graphics programming. It is used to determine whether an object (or part of an object) is visible in a scene. It can be implemented either in hardware or software, and is used to increase rendering efficiency.
Regarding claim 49, Fig. 1, Fig. 7 and Fig. 8 of Li et al. discloses a computer-implemented method for compressing data (paragraph 0001) , the method comprising: using a Zbuffer (710 of block 8x8; paragraph 0045 discloses a video object plane that represents a video object at a given time, or a region of interest in a larger image.  The video object plane or region can be part of a larger image that includes multiple objects or regions of a scene) to perform a parallel dictionary generation process (parallel of generating 1_D Dictionary) to generate a dictionary of phrases (1-D Dictionary: [(50, 0 , 0), (60, 25, 0) (85, 12, 120)])  from sample data (data of P0….P8…. P63), the dictionary (1_D Dictionary) being configured for use in encoding unencoded data (encode pixel values using 1-D dictionary module 720) and/or decoding encoded data (Fig. 8 disclose decoding encoded data of Fig. 7). However wherein the Zbuffer is configured to handle occlusion of objects by storing the distance from a viewer for a set of rendered pixels.
Fig. 4a of De Vleeschauwer et al. discloses a computer implemented method for compressing data (paragraph 0040), the method comprising a Zbuffer (paragraph 0041 discloses “Zbuffer”); wherein the Zbuffer is configured to handle occlusion of objects by storing the distance from a viewer (paragraph 0041) for a set of rendered pixels (see Figs. 2a and 2b).
Li et al. and De Vleeschauwer et al. are common subject matter of graphic encoding and decoding; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate De Vleeschauwer et al. into Lie et al. for the purpose of providing encoded video application from a server to a respective user, which method requires less computation effort, and thus leads to less delay between server and client user (paragraph 0006 of De Vleeschauwer et al.) .

Regarding claim 50, Li et al. combined with De Vleeschauwer et al. as applied to claim 49 above, Fig. 7 and Fig. 8 of Li et al. further discloses wherein one or more phrases (phrases represented 1-D 
Regarding claim 51, the method of claim 50, Fig. 7 further discloses wherein a plurality of lowest-ranking overlapping occluded phrases (ranking of P0, P1,P2) are preassigned (preassigned as directet) , the method further comprising: using the Zbuffer ((710 of block 8x8; paragraph 0045 discloses a video object plane that represents a video object at a given time, or a region of interest in a larger image.  The video object plane or region can be part of a larger image that includes multiple objects or regions of a scene)  to identify phrases ([(50, 0, 0), (60, 25, 0), (85, 12, 120)]) that represent the uncompressed data (uncompressed data of [(50, 0, 0), (60, 25, 0), (85, 12, 120)] in 710); and accessing the resulting phrases (resulting phrases formed by P0….P8…. P63 in 710) to identify the phrases (phrases formed by P0….P8…. P63 in 710) that best compress the data (Fig. 7).  
Regarding claim 54, Li et al. combined with De Vleeschauwer et al. as applied to claim 50 above, Fig. 7 Li et al. further comprising: obtaining the phrases from a dictionary (1-D Dictionary: [(50, 0 , 0), (60, 25, 0) (85, 12, 120)])  .  
Regarding claim 55, Li et al. combined with De Vleeschauwer et al. as applied to claim 49 above, Fig. 7 and Fig. 8 of Li et al. further comprising: generating the phrases [(50, 0 , 0), (60, 25, 0) (85, 12, 120)..]) from the data (P0….P8….P63).  
Regarding claim 56, Li et al. combined with De Vleeschauwer et al. as applied to claim 49 above, Fig. 7 and Fig. 8 of Li et al. further comprising: determining (730) that an identified phrase( [(50, 0 ,0), (60, 25, 0) (85, 12, 120)])   is not in the compression dictionary (1-D dictionary); and adding the phrase (adding [(50, 0 , 0), (60, 25, 0) (85, 12, 120)]..)   to the compression dictionary (1-D dictionary).  
0….P8….P63), wherein the label (Direct, Offset, Length) references a function (paragraph 0007 disclose the hash function) that takes the parameters (parameters of Label, Offset, Length of P0….P8….P63).
58. (New) The method of claim 49, wherein a phrase is represented by a hash code (paragraph 0007) , the hash code (paragraph 0007) corresponding to a plurality of functions (hash function discloses in paragraph 0007) .  
Regarding claim 59, Li et al. combined with De Vleeschauwer et al. as applied to claim 49 above, Fig. 1 and Fig. 7 of Li et al. further comprising: an apparatus (100) for compressing data (paragraph 0001), the apparatus (100) comprising: a processor (110); memory (120) associated with the processor (110); and a Zbuffer (710 of block 8x8); wherein the Zbuffer (710 of block 8x8) is configured for use in the method of claim 49 (Fig. 7).  
Regarding claim 60, Li et al. combined with De Vleeschauwer et al. as applied to claim 49 above, Fig. 1 and Fig. 7 of Li et al. further discloses a non-transitory computer-readable medium (paragraph 0034) comprising instructions which, when executed by a computer (100; paragraph 0034), cause the computer to perform the method of claim 49 (Fig. 7).  

Regarding claim 61, Fig. 1 and Fig. 8 of Li et al. discloses computer-implemented method for decompressing (paragraph 0017) compressed data (encoded bit stream) comprising: using a Zbuffer (reconstruct block  8x8; paragraph 0045 discloses a video object plane that represents a video object at a given time, or a region of interest in a larger image.  The video object plane or region can be part of a larger image that includes multiple objects or regions of a scene) to generate decompressed data (data of P0….P8….P63 in construction block) by combining (combining of After decoding first three values 820 [(50, 0 , 0), (60, 25, 0), (85, 12, 120)] and After decoding first five values 830 [(50, 0 , 0), (60, 25, 0), (85, 12, 120)] (50, 0 , 0), (60, 25, 0)]) a set ([(50, 0 , 0), (60, 25, 0), (85, 12, 120)] of overlapping (overlapping of [(50, 0 , 0), (60, 25, 0), (85, 12, 120)] between After decoding first three values 820  and After decoding first five values 830 occluded phrases ( (50, 0 , 0), (60, 25, 0), (85, 12, 120))  from a predetermined dictionary of phrases (phrase of 1-D dictionary 820 and phrase of 1-D dictionary 820). However Li et al. is silent to wherein the Zbuffer is configured to handle occlusion of objects by storing the distance from a viewer for a set of rendered pixels.
Fig. 4a of De Vleeschauwer et al. discloses a computer implemented method for compressing data (paragraph 0040), the method comprising a Zbuffer (paragraph 0041 discloses “Zbuffer”); wherein the Zbuffer is configured to handle occlusion of objects by storing the distance from a viewer (paragraph 0041) for a set of rendered pixels (see Figs. 2a and 2b).
Li et al. and De Vleeschauwer et al. are common subject matter of graphic encoding and decoding; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate De Vleeschauwer et al. into Lie et al. for the purpose of providing encoded video application from a server to a respective user, which method requires less computation effort, and thus leads to less delay between server and client user (paragraph 0006 of De Vleeschauwer et al.).

Regarding claim 64. Li et al. combined with De Vleeschauwer et al. as applied to claim 61 above, Fig. 8 of Li et al. further discloses wherein the compressed data (encoded bit) contains codewords (P0 direct P1, direct, P2 direct P3-P4 (Offset:2, Length 1)), the method further comprising: obtaining the phrases (phrases formed by [(50, 0 , 0), (60, 25, 0), (85, 12, 120)] (50, 0 , 0), (60, 25, 0)]….in reconstruction block 840) by looking up the codewords in a dictionary (1-D dictionary).  
 
[(50, 0 , 0), (60, 25, 0), (85, 12, 120)] (50, 0 , 0), (60, 25, 0)]…) , and wherein the compressed data (encoded bit) contains one or more checksums ((P0, P1, P2, P3-P4 )… in Encoded bit stream is represented the sum of encoded pixels) , the method further comprising: decompressing  (Fig. 8) the compressed data (Encoded bit)  in parallel (parallel decompression of three pixel value 820 and five pixel value 830) using each phrase (phrase of three pixel value and phrase of five fixed value) ; calculating a checksum (decoding the first three “sum” pixel values 620 and decoding five “sum” pixels value 830 ); comparing the calculated checksum (three pixel values 820 and five pixel values) to the checksum ((P0, P1, P2, P3-P4 )… in Encoded bit stream is represented the sum of encoded pixels) contained in the compressed data (Encoded bit stream); and determining which phrase (phrase of three pixel 820 or phase of five pixel 820)  to use based on the comparison (comparison between (P0, P1, P2, P3-P4 )… in Encoded bit stream and the three pixels 820  or five pixels 850) .  
Regarding claim 66, Li et al. combined with De Vleeschauwer et al. as applied to claim 61 above, Fig. 8 of Li et al. further discloses decompressing (Fig. 8) the compressed data (Encode bit Stream)  by executing one or more functions (paragraph 0023 discloses hash function) , a function (hash function in paragraph 0023)  is referenced by a label (Direct, Offset, Length) and the function takes parameters (values of length and Offset), and wherein the compressed data (Encoded bit stream)  contains the label (Direct, Offset, Length) and parameters (value of Direct, Offset, length).  
Regarding claim 67, F Li et al. combined with De Vleeschauwer et al. as applied to claim 61 above, Fig. 1 of Li et al. an apparatus for decompressing (Fig. 8) compressed data (Encoded bit stream) comprising: a processor (110); memory (120) associated with the processor 110); and a Zbuffer (reconstruct block 8x8; paragraph 0045 discloses a video object plane that represents a video object at a given time, or a region of interest in a larger image.  The video object plane or region can be part of a larger image that includes multiple objects or regions of a scene); wherein the Zbuffer (reconstruct block 8x8; paragraph 0045 discloses a video object plane that represents a video object at a given time, or a region of interest in a larger image.  The video object plane or region can be part of a larger image that includes multiple objects or regions of a scene)  is configured for use in the method of claim 61 (Fig. 8).  
Regarding claim 68, Li et al. combined with De Vleeschauwer et al. as applied to claim 61 above, Li et al. further discloses  Fig. 1 further A non-transitory computer-readable medium (paragraph 0037 comprising instructions which, when executed by a computer (100), cause the computer (100) to perform the method of claim 61 (Fig. 8).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 52-53 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. combined with De Vleeschauwer et al. as applied to claims 49 and 61, and further in view of Kajiya et al. U.S. patent No. 5,864,342.
Regarding claims 52 and 62, Li et al. combined with De Vleeschauwer et al. as applied to claims 49 and 61, respectivel, do not disclose using a stencil buffer in conjunction with the Zbuffer to store wildcard phrases within an occluding phrase. 
Fig. 9A of  Kajiya et al. discloses a computer graphic encoding (414) and decoding (404) comprising during processing the Zbuffer (408; Column 20 lines 45-49 discloses 24 bits Z-buffer)  and stencil buffer (408; Column 20 lines 45-49 discloses 8 bits Stencil-buffer) in conjunction with the Zbuffer 
Li et al./De Vleeschauwer et al. and Kajiya et al. are common subject matter of graphic encoding and decoding; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Kajiya et al. into Li et al./ De Vleeschauwer et al. for the purpose of providing Low cost, high-quality, real-time processing of 3-D graphics images without using a large expensive frame buffer, or parallel processing techniques (Col. 5 lines 48-50 of Kajiya et al.)
Regarding to claims 53 and 63, Kajiya et al. incorporated into Li et al/ De Vleeschauwer et al. as applied to claims 52 and 62 above, respectively, Fig. 9A and (Column 74, Table) of Kajiya further discloses wherein during processing the Zbuffer (408; Column 20 lines 45-49 discloses 24 bits Z-buffer) and stencil buffer (408; Column 20 lines 45-49 discloses 8 bits Stencil-buffer)  interact such that where wildcards (XXXX from TABLE by Column 20) exist in a phrase (“0bXXXX”), data of the phrase from a lower depth (0b0001 in TABLE from Column is the lowest value of buffering data)  of the Zbuffer passes through (408; Column 20 lines 45-49 discloses 24 bits Z-buffer).  








Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:00 – 5:30 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/22/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845